DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/30/2019 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrases "an axis" in line 2 and “an axis” in line 5 render the claim indefinite because “a rotation axis” for each of the first and second transmission-counterpart members was already introduced in claim 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear and/or ambiguous whether Applicant intended to refer back to the respective rotation axes of claim 1 or introduce new, additional axes.  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the rotation axes of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et la. (US 2010/0318100).
Okamoto discloses (see Figs. 1-7) a surgical system comprising the following claim limitations:
(claim 1) an end effector (64, Fig. 1); a shaft (37g, see Figs. 1 and 7) that includes a proximal end portion (37g, Figs. 1 and 7) and a distal end portion (at 51g, Fig. 3) which is coupled to the end effector (64) (as shown in Figs. 1 and 3); driving pulleys (68) that are provided on the proximal end portion side of the shaft (37g) (as shown in Figs. 3 and 7) and rotatable to drive the end effector (64) ([0052]; pulleys 68 expressly drive pitch, yaw and opening/closing of end effector 64); and rotatable transmission-counterpart members (81d, Fig. 7) that rotate the driving pulleys (68) (as shown in Figs. 3 and 7; [0057]), wherein the transmission-counterpart members (81d) include a first transmission-counterpart member (i.e. bevel gear attached to driving portions 52gp,52gy,52oc as shown in annotated Fig. 7 below) and a second transmission-counterpart member (i.e. bevel gear attached to drive spur gear 80 as shown in annotated Fig. 7), and a rotation axis (i.e. “first rotation axis” in annotated Fig. 7 below) of the first transmission-counterpart member and a rotation axis (i.e. “second rotation axis” in annotated Fig. 7) of the second transmission-counterpart member intersect with each other (as shown in annotated Fig. 7 below);

    PNG
    media_image1.png
    565
    916
    media_image1.png
    Greyscale

(claim 2) wherein the first transmission-counterpart member rotates on an axis (i.e. “first rotation axis” in annotated Fig. 7 above) in parallel with a proximal end axis extending in a longitudinal direction of the proximal end portion of the shaft (37g), and the second transmission-counterpart member rotates on an axis (i.e. “second rotation axis” in annotated Fig. 7 above) orthogonal to the proximal end axis (as expressly shown in annotated Fig. 7 above);
(claim 3) wherein rotation axes of the driving pulleys (68) are in parallel to one another (as shown in Figs. 3 and 7 with all pulleys 68 having “vertical” rotation axes), and the rotation axes of the driving pulleys (68) are orthogonal to a proximal end axis extending in a longitudinal direction of the proximal end portion of the shaft (37g) (as shown in Figs. 3, 7 and annotated Fig. 7 above; axis of drive pulleys 68 expressly shown perpendicular to proximal end axis);
(claim 4) further comprising a conversion mechanism (i.e. beveled toothed surfaces of the first and second transmission-counterpart members shown in annotated Fig. 7 above) that converts torque generated by rotation of the first transmission-counterpart member into torque that rotates the driving pulleys (68) ([0057]; [0059]) that each rotate on an axis orthogonal to a proximal end axis extending in a longitudinal direction of the proximal end portion of the shaft (37g) (as shown in Figs. 3, 7 and annotated Fig. 7 above; axis of drive pulleys 68 expressly shown perpendicular to proximal end axis);
(claim 5) wherein the conversion mechanism includes a first bevel gear (i.e. beveled toothed surface of the first transmission-counterpart member shown in annotated Fig. 7 above) that rotates coaxially with the first transmission-counterpart member and a second bevel gear (i.e. beveled toothed surface of the second transmission-counterpart member shown in annotated Fig. 7 above) that rotates in engagement with the first bevel gear (as shown in Fig. 7), and the second bevel gear is the second transmission-counterpart member (as shown in annotated Fig. 7 above);
(claim 9) wherein the end effector (64) include a rotatable wrist portion (66gy, see Figs. 1 and 3), and the first transmission-counterpart member (i.e. first bevel gear attached to driving portions 52gy as shown in annotated Fig. 7 above) comprises a wrist-portion driving transmission-counterpart member (i.e. wrist driving portion 52gy, as shown in annotated Fig. 7) that rotates the wrist portion (66gy) ([0051]-[0052]; [0057]);
(claim 10) wherein the wrist-portion driving transmission-counterpart member (52gy) rotates on an axis in parallel with a proximal end axis extending in a longitudinal direction of the proximal end portion of the shaft (37g) (i.e. linear configuration of drive motor 53gy, drive portion 52gy, drive shaft through base portion 88, and first beveled gear all rotate on the same axis disposed parallel to the proximal end axis, as shown in Fig. 7);
(claim 11) further comprising a frame (39g, Fig. 7) surrounding the transmission-counterpart members (as shown in Fig. 7); and a base (i.e. drive shaft portion extending through support portion 88 to the first bevel gear, Fig. 7) provided inside the frame (39g), wherein the base rotates along with rotation of the wrist-portion driving transmission-counterpart member (52gy) (as shown in Fig. 7, motor 53gy, driving portion 52gy, drive shaft through support 88, and first bevel gear all rotate together to transfer torque);
(claim 13) further comprising a multi-articulated portion (51g, Figs. 1 and 3), wherein the driving pulleys (68) include at least two multi-articulated-portion driving pulleys (68gp/68gy, Fig. 3) that bend the multi-articulated portion (51g) ([0052]), and the at least two multi-articulated-portion driving pulleys (68gp/68gy) bend the multi-articulated portion (51g) in different directions (as shown in Fig. 3; [0052]; multi-articulated portion 51g bendable both in pitch 66gp and yaw 66gy joint portions);
(claim 14) further comprising a frame (72g, Fig. 3) surrounding the transmission-counterpart members (as shown in Figs. 3 and 7); and a base (i.e. crossbar shown holding insertion openings receiving wires 69 therein) provided 
(claim 15) wherein the second transmission-counterpart member (i.e. bevel gear attached to drive spur gear 80 as shown in annotated Fig. 7) comprises a multi-articulated-portion driving transmission-counterpart member (80, Fig. 7) that rotates the multi-articulated-portion driving pulleys (68gp/68gy) ([0057]; spur gear 80 articulates pulleys 68gp/68gy to articulate the instrument shaft);
(claim 16) comprising the first transmission-counterpart members (i.e. bevel gears attached to driving portions 52gp,52gy,52oc as shown in annotated Fig. 7 above) comprise a plurality of first transmission-counterpart members (i.e. drive motors 53, drive portions 52, and a drive shaft through base portion 88 all attached to the first beveled gear in a linear configuration, as shown in Fig. 7), wherein the plurality of first transmission-counterpart members rotate on a same axis (i.e. linear configuration of drive motors 53, drive portions 52, drive shaft through base portion 88, and first beveled gear all rotate on the same axis, as shown in Fig. 7);
(claim 17) wherein the first transmission-counterpart member comprises a first gear (i.e. bevel gear attached to driving portions 52gp,52gy,52oc as shown in annotated Fig. 7 above), the second transmission-counterpart member comprises a second gear (i.e. bevel gear attached to drive spur gear 80 as shown in annotated Fig. 7), the second gear rotates on an orthogonal axis 
(claim 18) further comprising elongate elements (69,gp,69hp,69gy,69hy,69oc; see Figs. 3 and 7) wound on the driving pulleys (68) ([0052]); and guide pulleys (68) that guide the elongate elements (69, see Fig. 5), wherein the elongate elements (69) turn at contact portions with the guide pulleys (68) (as shown in Fig. 5), and angles of turning portions of the elongate elements (69) on the guide pulley (68) sides are larger than 90 degrees (i.e. Fig. 3 shows elements 69 having an angle of turning of approximately 180 degrees);
(claim 19) surgical tools (57g/57h, Fig. 1) each including an end effector (64/65, Fig. 1) and a flexible shaft (37g/37h; [0051]); driving devices (i.e. driving portions 52 and driving motors 53, Fig. 7) to which the surgical tools (57g/57h) are attached respectively (as shown in Figs. 3-4 and 7); and an outer tube (37e, Fig. 1) that holds the shafts (37g/37h) of the surgical tools (as shown in Fig. 1), wherein each of the surgical tools (57g/57h) includes driving pulleys (68) that are provided on a proximal end portion side (at 57g/57h in Fig. 7) of the shaft 
(claim 20) surgical tools (57g/57h, Fig. 1) each including an end effector (64/65, Fig. 1) and a flexible shaft (37g/37h; [0051]); driving devices (i.e. driving portions 52 and driving motors 53, Fig. 7) to which the surgical tools (57g/57h) are attached respectively (as shown in Figs. 3-4 and 7); an outer tube (37e, Fig. 1) that holds the shafts (37g/37h) of the surgical tools (as shown in Fig. 1); and a supporting device including holding portions (39g/39h, Fig. 7) that hold the respective driving devices (52/53) (as shown in Fig. 7) and a grasping portion (39e, Fig. 1) that grasps the outer tube (37e) (as shown in Fig. 1), wherein each of the surgical tools (57g/57h) includes driving pulleys (68) that are provided on a proximal end portion side (at 57g/57h in Fig. 7) of the shaft (37g/37h) and rotatable to drive the end effector (as shown in Fig. 7; [0052]-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied to claims 1 and 11 above, and further in view of Wallace et al. (US 6,394,998).
Okamoto, as applied above, further discloses (see Figs. 1-7) a surgical system comprising the following claim limitations:
(claims 6 and 12) wherein the end effector (64) include jaws (as expressly shown in Figs. 1 and 3);
(claims 7 and 12) further comprising a frame (39g, Fig. 7) surrounding the transmission-counterpart members (as shown in Fig. 7); and a base (67g, Fig. 7) provided inside the frame (39g) (as shown in Fig. 7), wherein the jaw driving pulleys (68) are disposed on the base (67g) (as shown in Fig. 7; [0052]); and
(claim 8) wherein the first transmission-counterpart member (i.e. first bevel gear attached to driving portions 52gp,52gy,52oc as shown in annotated Fig. 7 
However, Okamoto fails to expressly disclose the driving pulleys driving the jaws independently of one another. 
Wallace teaches (see Figs. 5-8,10 and 22-24) a similar surgical tool comprising driving pulleys (134/136, Figs. 22-24) that drive jaws (58.1/58.2) independently of one another (as expressly shown in ghost lines of Fig. 6; col. 8, lines 20-38; col. 12, lines 48-58) in order to beneficially allow for each respective jaw to be angularly displaceable about the pivotal connection independent of the other so that the end effector is, as a whole, angularly displaceable about the pivotal connection to change the orientation of the end effector relative to the wrist joint (as shown in Figs. 5-8,10 and 22-24; col. 8, lines 20-38; and col. 12, lines 48-58).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Okamoto to have driving pulleys that drive jaws independently of one another in order to beneficially allow for each respective jaw to be angularly displaceable about the pivotal connection independent of the other so that the end effector is, as a whole, angularly displaceable about the pivotal connection to change the orientation of the end effector relative to the wrist joint, as taught by Wallace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Madhani et al. (US 2002/0103476); and Beira et al. (US 2013/0304084).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771